                                                                                                         Civil- (Dec-2008)
                                                      HONORABLE:        Alvin W. Thompson
                            DEPUTY CLERK L. S. Ferguson             RPTR/ECRO/TAPE C. Thompson
TOTAL TIME: 1                hours 01   minutes
                               DATE:  8/28/19       START TIME: 11:08 am       END TIME: 12:09 am
                                                 LUNCH RECESS         FROM:            TO:
                                         RECESS (if more than ½ hr)   FROM:            TO:

CIVIL NO. 3:17-cv-00724-AWT


            Malcolm O. Ashley                                               Meryl Anne Spat
                                                                                    Plaintiff’s Counsel
                               vs
            City of Bridgeport et al                                        K.A. Canty, R.G. Kascak, Jr., P. Williams
                                                                                    Defendant’s Counsel

                                        COURTROOM MINUTES- CIVIL

                   ✔ Motion hearing                       Show Cause Hearing
                       Evidentiary Hearing                Judgment Debtor Exam
                       Miscellaneous Hearing

✔ .....# 125 Motion to Dismiss Cnts 6, 7, 8 & 9 of the Cmp re St.Vincent's ✔ granted        denied       advisement
   .....#          Motion                                                      granted        denied      advisement
   .....#          Motion                                                      granted      denied        advisement
   .....#          Motion                                                      granted        denied      advisement
   .....#          Motion                                                      granted      denied        advisement
   .....#          Motion                                                      granted      denied       advisement
   .....#          Motion                                                      granted      denied       advisement
   .....           Oral Motion                                                 granted      denied       advisement
   .....           Oral Motion                                                 granted        denied      advisement
   .....           Oral Motion                                                 granted      denied        advisement
  .....            Oral Motion                                                 granted      denied        advisement
   .....              Briefs(s) due               Proposed Findings due                  Response due
  .............                                                                                  filed    docketed
  .............                                                                                  filed    docketed
  .............                                                                                  filed    docketed
  .............                                                                                  filed       docketed
   .............                                                                                 filed    docketed
  .............                                                                                  filed    docketed
✔ ............ Motion                   Hearing continued until   August 29, 2019           at    10:30 am
